              Case 3:18-cv-02615-AGT Document 193 Filed 03/01/21 Page 1 of 2

                                               JOHN C. HUESTON         jhueston@hueston.com   620 Newport Center Drive
                                                                       D: 949 226 6740        Suite 1300
                                                                       T: 949 229 8640        Newport Beach, CA 92660
                                                                       F: 888 775 0898




March 1, 2021




The Hon. Alex G. Tse

United States District Court, Northern District of California
San Francisco Courthouse, Courtroom A – 15th Floor
450 Golden Gate Avenue

San Francisco, CA 94102

Re:    Botta v. PricewaterhouseCoopers LLP, Case No. 3:18-cv-02615

Your Honor:

       Defendant PricewaterhouseCoopers LLP (“PwC”) respectfully submits this letter brief regarding
Mayank Gupta’s trial testimony and potential invocation of the Fifth Amendment. Although PwC does not
request an order prohibiting Mr. Gupta from testifying at trial, PwC reserves its right to strike Mr. Gupta’s
testimony if he selectively invokes the Fifth Amendment.

         Mr. Gupta worked as a senior associate and then manager at PwC from 2012 until his resignation
on November 1, 2016. Following his resignation, the U.S. Securities and Exchange Commission (“SEC”)
filed a complaint against Mr. Gupta for insider trading. The SEC alleged that Mr. Gupta had traded inside
information regarding an acquisition by Cavium, Inc. that Mr. Gupta had obtained while working at PwC.
The SEC filed its complaint against Mr. Gupta on September 12, 2017, see Complaint, SEC v. Gupta, et
al., No. 17-cv-05274 (N.D. Cal. Sept. 12, 2017) (Dkt. No. 1), and Mr. Gupta settled with the SEC the same
day, see Final Judgment As To Defendant Gupta, SEC v. Gupta, et al., No. 17-cv-05274 (N.D. Cal. Sept.
12, 2017) (Dkt. No. 3).

        Counsel for Plaintiff Mauro Botta apparently intends to elicit testimony from Mr. Gupta about PwC’s
audits of Cavium, including Mr. Botta’s alleged complaints and PwC’s work. At the same time, however,
Mr. Gupta has reserved his right to invoke the Fifth Amendment over other questions relating to Cavium—
specifically, his alleged insider trading.

         It is well established that Mr. Gupta—and Plaintiff’s counsel—cannot use the Fifth Amendment as
“both a sword and shield.” See United States v. Parcels of Land, 903 F.2d 36, 43 (1st Cir. 1990). When a
witness violates this rule, the appropriate remedy is to strike their testimony. United States v. $133,420.00
in U.S. Currency, 672 F.3d 629, 642 (9th Cir. 2012) (striking selective waiver in civil case where the claim
of Fifth Amendment privilege would “furnish one side with what may be false evidence and deprive the other
of any means of detecting the imposition”); see also Harrell v. DCS Equip. Leasing Corp., 951 F.2d 1453,
1464 (5th Cir. 1992) (commenting on the trial court’s “wide discretion”). “The power to strike is grounded in
the principle that once a witness testifies, she may not invoke the fifth amendment privilege so as to shield
that testimony from scrutiny. To allow her to do so would constitute a positive invitation to mutilate the truth.”
United States v. Parcels of Land, 903 F.2d 36, 43 (1st Cir. 1990).
              Case 3:18-cv-02615-AGT Document 193 Filed 03/01/21 Page 2 of 2

                                                                                        The Hon. Alex G. Tse
                                                                                        March 1, 2021
                                                                                        Page 2




        The Court may strike a witness’s testimony “if invocation of the privilege blocks inquiry into matters
which are ‘direct’ and are not merely ‘collateral’ to the proceeding.” $133,420.00 in U.S. Currency, 672 F.3d
at 641. Here, in so far as Mr. Gupta may testify about certain issues concerning his actions on the Cavium
audits, he may refuse to answer other questions concerning that very same topic. See id. Mr. Gupta’s
selective invocation would unduly restrict PwC from a complete cross-examination, including questions to
establish Mr. Gupta’s bias. See U.S. ex rel. Ashford v. Dir., Illinois Dep't of Corr., 871 F.2d 680, 685 (7th
Cir. 1989) (“We accept [the non-offering party]’s premise that this testimony could have established bias
and the trial court, consequently, had limited discretion to exclude it.”).

       In short, Mr. Gupta’s selective invocation would deprive PwC the opportunity to impeach his
testimony and threaten this Court’s truth-seeking function. For these reasons, if Mr. Gupta selectively
invokes the Fifth Amendment at trial, PwC reserves its right to strike Mr. Gupta’s testimony.

Respectfully submitted,



John C. Hueston

JCH


cc:    Alex Cabeceiras
       Ingrid Evans
